Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 7, 1996 (People v Pippins, 232 AD2d 432), affirming a judgment of the Supreme Court, Kings County, rendered January 14, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *734effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Copertino and Pizzuto, JJ., concur.